DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 5, 2022 has been entered.
 
Response to Arguments
Applicant’s arguments, Filed July 6, 2022 have been noted; however, these arguments are moot in view of a new grounds of rejection discussed below. 

Claim Interpretation
4.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

5.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
6.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“an image capturing module used to obtain a plurality of first images… (claim 11);
“a depth generating unit used to receive the first images…” (claim 11);
“a plurality of image capturing units to simultaneously capture a plurality of original images (claim 12); 
“a plurality of conversion unites used to obtain the first images…” (claim 12); and
“a combination unit used to combine the first images and the second images” (claim 15).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 9, 10, 11, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ishihara (US 2015/0092992, already of record, referred to herein as “Ishihara”) in view of Hazeghi et al. (US 2018/0130255, referred to herein as “Hazeghi”).

Regarding claim 1, Ishihara discloses: A processing method for… depth…, comprising:
obtaining a plurality of first images and a plurality of second images (Ishihara: Fig. 1, disclosing an image processing device; paragraph [0028], disclosing acquisition of images to used to calculate depth information; paragraph [0022], disclosing use of two or more images—e.g., a plurality of first images and a plurality of second images),
inputting the first images and the second images to only one depth generating unit (Ishihara: Fig.1, paragraphs [0028] through [0030], disclosing inputting image signals into extracting and calculating units of the image processing device; Fig. 1, element 133, paragraph [0030], disclosing calculation of depth information via a single calculating unit); and
calculating the first images and the second images by the only one depth generating unit to obtain… depth… corresponding to the first images and the second images (Ishihara: paragraphs [0030] and [0033] through [0045], disclosing calculating depth information associated with an object in the acquired images; Fig. 1, element 133, paragraph [0030], disclosing calculation of depth information via a single calculating unit).
Ishihara does not explicitly disclose multiple or a plurality of depth maps.
	However, Hezeghi discloses multiple or a plurality of depth maps (Hezeghi: paragraphs [0025] and [0094], disclosing calculation of a plurality of depth maps corresponding to acquired images).
	At the time the application was effectively filed, it would have been obvious for a person having ordinary skill in the art to use the multiple depth maps of Hezeghi in the processing method of Ishihara.
	One would have been motivated to modify Ishihara in this manner in order to better scan objects in a 3D scene for use in various video applications (Hezeghi: paragraphs [0003] through [0005]). Additionally, both Ishihara and Hezeghi are directed to the same field of endeavor, namely, the acquisition of depth information associated with captured images (Ishihara: paragraph [0002]; Hezeghi: paragraph [0007]).

Regarding claim 9, Ishihara and Hezeghi discloses: The processing method for multiple depth maps according to claim 1, wherein a quantity of the first images is more than three and a quantity of the second images is more than three (Ishihara: paragraph [0056], disclosing capture of multiple images—e.g., including quantities more than three).

Regarding claim 10, Ishihara and Hezeghi discloses: The processing method for multiple depth maps according to claim 1, wherein a quantity of the first images is the same as that of the second images (Ishihara: paragraph [0056], disclosing capture of multiple images—e.g., where a quantity of the first images is the same as the second images).

Regarding claim 11, the claim recites analogous limitations to claim 1, above, and is therefore rejected on the same premise.

Regarding claim 19, the claim recites analogous limitations to claim 9, above, and is therefore rejected on the same premise.

Regarding claim 20, the claim recites analogous limitations to claim 10, above, and is therefore rejected on the same premise.

Claims 2, 3, 8, 12, 13 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Ishihara in view of Hezeghi as applied to claim 1 above, and further in view of Wu et al. (US 2015/0208057, already of record, referred to herein as “Wu’’).

Regarding claim 2, Ishihara and Hezeghi discloses: The processing method for multiple depth maps according to claim 1, as discussed above.
Ishihara and Hezeghi do not explicitly disclose: simultaneously capturing a plurality of original images; and obtaining the first images and the second images according to the original images.
However, Wu discloses: simultaneously capturing a plurality of original images (Wu: Meg. 8, paragraphs [0004] and [0040], disclosing stereo cameras for simultaneous image capture); and obtaining the first images and the second images according to the original images (Wu: paragraph [0036], disclosing image capture using the first and second image capture units and use of the images for determining depth).
At the time the application was effectively filed, it would have been obvious for a person having ordinary skill in the art to use the simultaneous image capture of Wu in the processing method for multiple depth information of Ishihara and Hezeghi.
One would have been motivated to modify Ishihara and Hezeghi in this manner in order to obtain more accurate depth information (Wu: paragraphs [0001] through [0005]). Additionally, Ishihara, Hezeghi and Wu are directed to the same field of endeavor, namely, the acquisition of depth information associated with captured images (Ishihara: paragraph [0002]; Hezeghi: paragraph [0007]; Wu: paragraph [0002]).

Regarding claim 3, Ishihara, Hezeghi and Wu disclose: The processing method for multiple depth maps according to claim 1, wherein a quantity of the first images is two, a quantity of the second images is two, and the original images are captured by two or three image capturing units (Ishihara: paragraph [0056], disclosing capture of multiple images—e.g., including pairs of images; Wu: Fig. 8, paragraph [0036], disclosing image capture by multiple capturing units).
The motivation for combining Ishihara, Hezeghi and Wu has been discussed in connection with claim 2, above.

Regarding claim 8, Ishihara, Hezeghi and Wu disclose: The processing method for multiple depth information according to claim 1, wherein each of the first images and each of the second images are calculated by the depth generating unit in a time-division multiplexing manner to obtain each of the depth information (Wu: Fig. 7, paragraphs [0027] through [0030], disclosing emitting light at a corresponding time to image acquisition and depth information is determined from the time multiplexed images accordingly).
The motivation for combining Ishihara, Hezeghi and Wu has been discussed in connection with claim 2, above.

Regarding claim 12, the claim recites analogous limitations to claim 2, above, and is therefore rejected on the same premise.

Regarding claim 13, the claim recites analogous limitations to claim 3, above, and is therefore rejected on the same premise.

Regarding claim 18, the claim recites analogous limitations to claim 8, above, and is therefore rejected on the same premise.

Claims 4, 5, 6, 7, 14, 15, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Ishihara in view of Hezeghi as applied to claim 1 above, and further in view of Miura et al. (US 2017/0039686, already of record, referred to herein as “Miura”).

Regarding claim 4, Ishihara and Hezeghi discloses: The processing method for multiple depth maps according to claim 1, as discussed above.
Ishihara and Hezeghi do not explicitly disclose: wherein the first images have different resolutions and the second images have different resolutions.
However, Miura discloses: wherein the first images have different resolutions and the second images have different resolutions (Miura: paragraph [0457], disclosing generation of depth information using acquired images of different resolutions).
At the time the application was effectively filed, it would have been obvious for a person having ordinary skill in the art to use the image resolutions of Miura in the processing method for multiple depth information of Ishihara and Hezeghi.
One would have been motivated to modify Ishihara and Hezeghi in this manner in order to better determine which image objects are in focus (Miura: paragraphs [0007] through [0013]). Additionally, Ishihara, Hezeghi and Miura are directed to the same field of endeavor, namely, the acquisition of depth information associated with captured images (Ishihara: paragraph [0002]; Hezeghi: paragraph [0007]; Miura: paragraphs [0002] and [0007] through [0013]).

Regarding claim 5, Ishihara, Hezeghi and Miura disclose: The processing method for multiple depth maps according to claim 1, further comprising: combining the first images and the second images to obtain a composite image; wherein the depth generating unit obtains a plurality of depth information corresponding to the first images and the second images according to the composite image (Miura: Fig. 4, paragraphs [0122] through [0124] and [0146], disclosing use of depth information associated with the acquired images to generate a composite all-in-focus image).
The motivation for combining Ishihara and Maura has been discussed in connection with claim 4, above.

Regarding claim 6, Ishihara, Hezeghi and Miura disclose: The processing method for multiple depth maps according to claim 5, wherein the first images are arranged in a vertical direction and the second images are arranged in a vertical direction (Ishihara: Fig. 6A, paragraphs [0028] and [0060], disclosing acquisition of images—e.g., including images arranged 1n a vertical direction).

Regarding claim 7, Ishihara, Hezeghi and Miura disclose: The processing method for multiple depth maps according to claim 5, wherein the first images are arranged in a horizontal direction and the second images are arranged in a horizontal direction (Ishihara: Fig. 6A, Fig. 10.A, paragraphs [0028] and [0060], disclosing acquisition of images—e.g., including images arranged in a horizontal direction).

Regarding claim 14, the claim recites analogous limitations to claim 4, above, and is therefore rejected on the same premise.

Regarding claim 15, the claim recites analogous limitations to claim 5, above, and is therefore rejected on the same premise.

Regarding claim 16, the claim recites analogous limitations to claim 6, above, and is therefore rejected on the same premise.

Regarding claim 17, the claim recites analogous limitations to claim 7, above, and is therefore rejected on the same premise.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christopher Braniff whose telephone number is (571)270-5009. The examiner can normally be reached M-F 7AM to 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Tran can be reached on (571) 272-7382. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHRISTOPHER T. BRANIFF
Primary Examiner
Art Unit 2484



/CHRISTOPHER BRANIFF/Primary Examiner, Art Unit 2484